Pun Curiam,
Tinder the charge of the learned court below the plaintiff was allowed to recover the full amount of the difference in value of his property before and after the taking of his alley way leading to Division street. This easement is what was taken, and to the extent to which his property was injured in consequence of the taking, he was permitted to recover. The other elements for which an attempt was made to recover damages, such as smoke, noise, ashes and vibration, we have frequently ruled are not elements for which damages can be-recovered in snob cases as these. The case was fairly and correctly tried without error in any of the rulings, and the jury has found the actual amount of damages sustained. The assignments of error are all dismissed.
Judgment affirmed.